Citation Nr: 1600930	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-17 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a disability manifested by pain in the low back, neck, shoulders, fingers, knees, ankles, and toes, to include as manifestations of an undiagnosed illness or a multi-symptom illness.

2.  Entitlement to service connection for a disability manifested by sores in nose, fingers, and toes, to include as manifestations of an undiagnosed illness or a multi-symptom illness.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to February 2000 and from June 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran filed a notice of disagreement (NOD) in June 2012.  A statement of the case (SOC) was provided in April 2013.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on June 2013.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

Here, the evidence of record reflects that the Veteran served in Southwest Asia, via Iraq, during the presumptive period under the provisions of 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317(e)(2) (2015).  Therefore, the Board believes that due consideration of whether the Veteran's claimed symptoms may establish an undiagnosed illness or a multi-symptom illness that causes a chronic qualifying disability must be afforded.

In providing such consideration, the Board notes that VA has noted in promulgating 38 C.F.R. § 3.317, which provides that:

some veterans may present with purely subjective symptoms, which, nonetheless, establish the basis for a valid claim under the provisions of the rule . . . . Ordinarily, an objective indication is established through medical findings, i.e., "signs" in the medical sense of evidence perceptible to an examining physician.  However, we also will consider non-medical indications which can be independently observed or verified, such as time lost from work, evidence that a veteran has sought medical treatment for his or her symptoms, evidence affirming changes in the veteran's appearance, physical abilities, and mental or emotional attitude, etc.  Lay statements from individuals who establish that they are able from personal experience to make their observations or statements will be considered as evidence when VA determines whether the veteran is suffering from an undiagnosed illness.

60 Fed. Reg. 6662, 6663 (Feb. 3, 1995).

Upon review, it does not appear from the correspondence of record that the RO ever notified the Veteran of the extent of different types of non-medical evidence that he could provide in support of his claims.  Although the December 2010 correspondence notified the Veteran regarding the submission of lay statements for supporting his claims of an undiagnosed illness, it does not appear that any of the other types of non-medical evidence contemplated by VA in promulgating 38 C.F.R. § 3.317 were ever provided, to include in any later correspondence.

As such, the Board finds that it is without discretion and must remand these claims so that the RO can provide the Veteran with appropriate complete notice of the evidence needed establish service connection under the provisions of 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted and requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his symptoms of pain in the low back, neck, shoulders, fingers, ankles, knees, and toes; and for his symptoms of sores in the nose and sores on the fingers and toes.  After the Veteran has signed the appropriate releases, those non-VA records not already on file should be obtained and associated with the claims folder.  All efforts to obtain VA and non-VA records that are adequately identified should be fully documented.  VA and non-VA facilities must provide a negative response if the identified records are not available and notice to the Veteran should be provided in accordance with 38 C.F.R. § 3.159(e).

2. The Veteran should be advised that he may submit non-medical objective evidence that independently observes or verifies the Veteran's symptoms of pain and sores, such as evidence showing: (1) lost time from work, (2) the Veteran having sought medical treatment for his symptoms of pain and sores, and (3) changes in the Veteran's appearance, physical abilities, and mental or emotional attitude.  The Veteran should also be advised that he may submit lay statements from himself, family members, or others who can attest from personal experience to their observations of the Veteran's symptoms or of any of the other factors listed above.

3. After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Arrange for any further development indicated by the results of the development requested above (including a VA examination if it is deemed warranted in this case), and re-adjudicate the claims.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




